Citation Nr: 1422013	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for a major depressive disorder with Asperger's syndrome, rated as 30 percent disabling from December 13, 2007 to March 9, 2011 and as 50 percent disabling from March 10, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran filed his claims for service connection for depression and for Asperger's syndrome in December 2007.  In January 2011, the Board granted his appeal as to entitlement to service connection for a depressive disorder and remanded the issue of service connection for "Asperger's disorder" to the RO for additional development.  In a March 2011 rating decision, the RO effectuated the Board's grant of service connection for a depressive disorder and also granted service connection for Asperger's syndrome.  The RO characterized this condition as a single service-connected disability defined as a major depressive disorder with Asperger's syndrome and awarded a compensable evaluation of 30 percent from December 13, 2007, to March 9, 2011 and of 50 percent from March 10, 2011.  

In June 2012, the Board remanded this case to the RO for additional notice and development.  The case has properly been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  For the period from December 13, 2007 to March 9, 2011, the Veteran's major depressive disorder with Asperger's syndrome resulted in occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationships, flattened affect, and depressed mood.  

2.  The Veteran's major depressive disorder with Asperger's syndrome has never resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or in total occupational and social impairment.  

3.  The Veteran's major depressive disorder with Asperger's syndrome has never rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating have been met for the Veteran's major depressive disorder with Asperger's syndrome, for the period from December 13, 2007 to March 9, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130 (2013).  

2.  The criteria for a disability rating higher than 50 percent, to include TDIU, for the Veteran's major depressive disorder with Asperger's syndrome, have not been met for any period of time on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.130 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2008 and additional notice in a letter sent to the Veteran in June 2012.  The issues on appeal were then readjudicated in December 2012 and January 2013.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  In the June 2012 letter, the RO asked the Veteran to inform VA if he was receiving benefits from the Social Security Administration (SSA) on account of his disability.  He did not respond to that request.  Of record is a document printed in October 2012 showing that he does not receive benefits from the SSA.  VA provided adequate examinations in May 2008, March 2011, and November 2012.   

There has been compliance with the Board's June 2012 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  That compliance was through the letter sent by the RO to the Veteran in June 2012, the RO's development as to potential SSA records, the examination provided in November 2012, and the RO's readjudication of the issues on appeal in a December 2012 and January 2013.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Merits

The Veteran contends that a higher initial disability rating is warranted for his service-connected psychiatric disorder specified as major depressive disorder with Asperger's syndrome.  He has expressed his belief that this disability renders him unable to secure a substantially gainful occupation.  
In this section of the instant document, the Board first provides the general law and regulations regarding assignment of disability ratings and explains that the Board must consider whether different ratings for different periods of time are warranted.  It then provides a background of the relevant facts.  Next, it turns to an analysis in which it provides the regulations and caselaw specific to rating psychiatric disabilities, determining whether TDIU is warranted, and considering ratings outside of the regulatory rating schedule.  In that analysis section, the Board explains how it applied the law to the relevant facts to decide this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
      A.  Factual Background

The earliest evidence going to the severity or symptoms of the Veteran's service-connected psychiatric disability are records of 2002 - 2003 treatment at Prairie View Inc.  These document the Veteran's report that he is easily distracted, was criticized by his supervisor for not paying attention to detail, had some short term memory problems, and had some anxiety problems.  At the cessation of that treatment, he was described as having a good mood, better concentration, and it was indicated that his medical residency was going better.  

Numerous entries in the claims file document that the Veteran is a licensed medical doctor.  The Board has reviewed the Veteran's VA vocational rehabilitation folder.  Documents in the file show that in 2006-2007 the Veteran underwent disciplinary action having to do with medication provided pain treatment.  It is documented that this resulted in the state medical board placing his license in probationary status for a period of time.  It appears that the probationary period has expired.  This file also documents that the VA Vocational Rehabilitation Service terminated is involvement with the Veteran in March 2012 due to lack of contact by the Veteran.  

Records of VA psychiatric treatment beginning in 2007 are associated with the claims file.  February 2007 notes document that he was having problems with his memory and was not as productive as he used to be.  He reported feeling helpless and hopeless and that he had contemplated suicide for a short period of time.  At that time, mental status examination did not show any abnormalities other than that he was depressed.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  August 2007 notes document that the Veteran had improved memory and concentration and was sleeping better.  The clinician indicated that his hygiene and eye contact were good, motor behavior was normal, facial expression was normal and responsive, and he had a cooperative attitude.  Mood was described as cheerful and affect as appropriate/ variable.  Speech was relevant and spontaneous, thought processes were logical and goal-directed, thought content was relevant, insight was good, and sensorium was clear.  He had no risk factors for suicide or homicide.  The clinician assigned a Global Assessment of Functioning (GAF) score of 60.  This was an improvement over the findings of July 2007, where his mood was neutral, his eye contact was fair, and a GAF score of 55 was assigned.  

March 2008 VA treatment records document the Veteran's report that he had been informed that he was unemployable as a physician so his only hope was in solo practice.  He also reported that he had found a mentor for a house calls practice.  This was in relation to visit with for treatment for Apserger's syndrome.  

VA first provided a relevant examination in May 2008.  A history section included that the Veteran is a medical doctor but that his license was on probationary status.  As to symptoms, the Veteran reported that he had Asperger's obsession with the price of oil and as to playing flight simulator on the computer.  

He was interviewed for the examination via telemed.  The examiner found that psychomotor activity, speech, thought process, and thought content were normal.  The Veteran was found to have no hallucinations, inappropriate behavior, obsessive/ ritualistic behavior, panic attacks, periods of violence, homicidal or suicidal thoughts, or any problem with the activities of daily living.  He had the ability to maintain minimum personal hygiene and he interpreted proverbs appropriately.  Remote and recent memory was normal but immediate memory was mildly impaired.  

At the time of that examination the Veteran reported that he had been unemployed for one to two years.  He explained that this was because he had been put on probation for not documenting therapy and for another reason that he did not specify.  Also reported was that he had been working with vocational rehabilitation but had not found work.  He reported that he had problems angering supervisors and alleged that his inability to find work was due to retaliation by those individuals in his community.  The Veteran explained his belief that his history of angering others and the failure to have his Asperger's Syndrome diagnosed were the reasons for his unemployment.  

The examiner adopted the severity of disability stated in the first sentence of the 30 percent VA regulatory criteria for rating mental disorders (provided below) but rejected the severity of disability stated in the first sentences of the 70, 50, and 100 percent criteria, which were options.  The examiner explained that he related difficulty with social interaction which created problems in work, family relations, and lack of friendships.  He assigned a GAF score of 55. 

June 2008 treatment note documents that the Veteran obsessed and perseverated about the price of oil, that he thinks about this 6 hours per day, and plays flight simulator all day.  The clinical also remarked that the Veteran had a lot of anxiety about his claim for VA benefits.  Objectively, the clinician found him to have good hygiene, normal motor behavior and facial expression, and cooperative attitude.  His eye contact was fair, his mood was anxious, and his affect was constricted.  Speech was relevant and spontaneous, his thought processes were logical and goal directed, his thought content was relevant, insight was adequate, and sensorium was clear. He had no homicidality or suicidality.  These findings are similar to those noted in March 2008 treatment notes.  A December 2008 treatment note shows the same findings other than at that time his grooming and hygiene were described as fair, his affect as flat, and insight as fair.

In a March 2009 statement, the Veteran reported that Asperger's syndrome is a condition that makes it almost impossible to develop normal human relationships and that it has an 85 percent unemployment rate.  

VA treatment notes from in 2009 and 2010 are, overall, consistent as to findings.  For example September 2009 notes document anxious mood and appropriate/ variable affect with other findings not particularly favorable to his claim.  July 2010 treatment notes are similar, but June 2010 notes include that his grooming and hygiene were fair, his facial expression worried, and his mood depressed; GAF score was 57 while May 2010 notes include findings of good eye contact, good hygiene and a GAF score of 73.  

VA provided another examination in March 2011.  The present medical history provided by the examiner included that the Veteran is depressed nearly all day every day, had sleep disturbance in that he had to take medication to sleep, felt hopeless or helpless, but was not suicidal or homicidal.  
The Veteran reported that his first patient at a clinic at which he worked died from an overdose of narcotics and an investigation resulted in him being placed on probation by the State Board.  He reported that the allegation was unfounded but that his professional reputation in the small community was damaged and he was unable to attract patients.  

Psychiatric examination found him lethargic, that his speech was slow, and that his hygiene needed help.  His affect was sad and he cried often during the examination.  He was depressed.  Attention disturbance was present.  He was oriented times three and his thought processes were unremarkable.  He was preoccupied with one or two topics.  He had no panic attacks, homicidal or suicidal thoughts, obsessive/ritualistic behavior, inappropriate behavior, or delusions.  As to insight, he was described a partially understanding that he has a problem.  The examiner determined that he had good impulse control with no episodes of violence and was able to maintain minimum personal hygiene.  The examiner indicated that the Veteran did have problem with activities of daily living and indicated a moderate problem in engaging in sports, exercise, and other recreational activities.  

This March 2011 examination report documents that the Veteran was currently employed as a general practitioner and had been employed for 5 to 10 years.  However, the examiner explained that the Veteran was marginally employed in that he had one patient over the past six months.  Also noted was that the Veteran had applied nationally in trying to find a medical position.  A GAF score of 55 was assigned for his diagnosed major depressive disorder and a GAF score of 50 was assigned for his Asperger's syndrome.  A psychiatric summary section shows that the examiner adopted the severity of disability stated in the first sentence of the 50 percent schedular criteria but rejected the severity of disability stated in the first sentence first sentence of the 70 and 100 percent schedular criteria.  

Pursuant to the Board's Remand, VA provided another relevant examination in November 2012.  As to occupational and social impairment, the examiner again adopted the severity of disability stated in the first sentence of the 50 percent criteria but rejected the severity of disability stated in the first sentences of the 70 and 100 percent criteria.  
In a history section of the report, the examiner stated that the Veteran was continuing to consolidate his medical practice and his new location appeared to be more welcoming.  The Veteran had been married for 19 years and had 4 children and reported that he had little contact with his extended family and that he limited his social relationships.  Also noted was that the Veteran reported working with vocational rehabilitation and had tried to find other employment but when he informed people that he has a psychiatric disorder he lost opportunities for employment.   He reported that he was seeing three patients per day.  He also reported that he continued to spend his time with his preservatations, such as his interest in aircraft.  

Mental status examination included a description of his appearance that is consistent with good hygiene.  He was oriented in all spheres.  He exhibited poor eye contact.  Attention, concentration, insight, and judgment were intact.  The Veteran described his mood as despondent.  

As to symptoms, the examiner indicated from a preprinted list of symptoms, listed in the rating criteria, that the Veteran had chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, anxiety, and depressed mood.  The examiner did not endorse any other symptoms from that list, a list that contained the symptom disturbances of motivation and mood.  The examiner indicated that he had no other symptom attributable to mental disorders that was not on the list of symptoms.  

Mental status examination is listed as the Veteran arriving for the examination alone with what is a description to be appropriate hygiene.  The examiner described the Veteran as open, cooperative, pleasant, somewhat reserved, and with poor eye contact.  He was oriented in all spheres.  Attention, concentration, insight, and judgment were intact.  His mood was described as despondent.  He reported that he has trouble getting to sleep and is tired during the day.  Remote, recent, and immediate memory were intact.  The examiner opined:

The Veteran's symptoms of service-connected Major Depressive Disorder, Recurrent with Asperger's Syndrome presents some limitations for [t]he veteran in his ability to maintain appropriate social interaction with others, which affects his ability to effectively complete occupational tasks, but does not preclude ability to obtain and maintain some gainful employment.  

The examiner also explained the Veteran's response to being asked if he had anything else to add, as follows:

[h]e says that he seems to have trouble with short term memory, like phone numbers.  He says that he has to have everything on his computer or he will forget it, has todo (sic) everything immediately or he will forget it, and has to check and look thing (sic) up to be sure that he has done them.  He says that is why he just stays in the house or in the office, so that he doesn't have to worry about remembering things.  He notes that at times he will be someplace and try to remember why he is there.  He notes that his office is on one side of the lake and his home is on the other.  He states that he cannot afford office help, and that he is constantly running to the bank to deposit a check to keep from becoming overdrawn.  (He becomes tearful at this point.)  He says that he has no problem with long term memory.  

      B  Analysis

      1.  Schedular Disability Rating

Although different diagnostic codes are assigned for different diagnosed mental disorders, with the exception of eating disorders, mental disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  A 30% rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50% rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70% rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100% rating is requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  Id.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio v. Shinseki indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116

In this case, the Board concludes that a 50 percent disability rating is warranted for the period from December 13, 2007 to March 9, 2011, but a rating higher than 50 percent is not warranted for any time on appeal.  

The Prarie View Inc. records do not provide evidence probative of a higher rating during the appeal period.  Those records do not show a particularly different disability picture at that time, as compared to later, and tend to show that at the end of that time period, in 2003, he had minimal symptoms of mild severity.  

The 2007 - 2008 treatment notes and the May 2008 examination report provide evidence that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  This is shown by his report of difficulty due to angering and alienating others in his previous employment.  The December 2008 treatment note documents a finding that his affect was flat.  This evidence thus shows that he had symptoms consistent with those in the rating schedule for a 50 percent rating.  This evidence, taken together with his occupational difficulties documented in the claims file prior to March 2011, makes very close the question of whether the effect of his disability is better described as occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, or occupation and social impairment with reduced reliability and productivity.  

There is a variation in the GAF scores assigned during this period, but the lowest scores are more consistent with a 50 percent rather than a 30 percent rating.  That he had scores in mid 60s and higher than 70, his affect was usually appropriate, and his mood was described as depressed, does draw into question whether a 30 percent rating is more appropriate than the 50 percent rating for this period.  

In short, the Board is left with reasonable doubt as to whether his psychiatric disability approximates the criteria for a 50 percent rating for the period from December 13, 2007 to March 9, 2011.  Resolving that reasonable doubt in favor of the Veteran, as is required by law, the Board determines that a 50 percent rating is warranted for the period from December 13, 2007 to March 9, 2011.  

However, a rating higher than 50 percent is not approximated for any period on appeal.  The Veteran's symptoms are not those listed in the 70 percent or 100 percent criteria and are not symptoms of similar frequency, duration, and severity of those listed in the 70 and 100 percent criteria.  Nor do his symptoms result in the level of impairment specified for those ratings.  

Essentially, he has deficiencies in work and mood, but not in school or academic endeavors, family relations, judgment or thinking.  These conclusions the Board reaches from the findings regarding his relationship with his spouse and children, the normal findings regarding his thinking ability over the entire course of the claim and appeal, and that his judgment was always found to be intact with no findings of deficiencies in that area.  As to school or academic endeavors, there is no indication of any deficiency, and there is no indication that he has ever failed to keep abreast of changes in medicine.  He continues to function and has applied for employment throughout the nation, tending to show that he does not have total impairment.  

The evidence prior to 2011 has already been discussed and that evidence showed that it was questionable whether his disability approximated the 50 percent rating.  Thus, it follows that the evidence does not approximate the 70 percent rating.  No further discussion is necessary as to that evidence with regard to a higher than 50 percent schedular rating.  

As to the evidence of his disability on and after March 10, 2011, the record does not show that his disability approximates the criteria for a rating higher than 50 percent.  Again, he had deficiencies in mood and work, but not in any other area and his practice was improving with a change of location.  The evidence shows that he does not have total impairment.  His symptoms were not those listed in the criteria for a 70 or 100 percent rating and are not of like kind to those symptoms.  Although he reports feeling despondent all day every day, even if the Board were to find that he has near constant depression, it does not affect his ability to function independently, as demonstrated by his reports of work and applying for work nationwide.  Nor does the evidence show that he is unable to establish and maintain effective relationships.  Finally, his GAF scores of 55 are consistent with moderate symptoms and his symptoms fall into those that are listed for that range of GAF scores.  This is in line with the 50 percent rating but not the 70 or 100 percent rating.  It has not been ignored that he had a GAF score of 50 during this period, with regard to his Asperger's syndrome.  However, this is an outlier and all other evidence tends to show a higher GAF, consistent with the 50 percent rating but not a higher rating.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that his major depressive disorder with Asperger's syndrome approximates the criteria for a schedular rating higher than 50 percent for any period of time on appeal.  

      2.  Extraschedular Consideration - 38 C.F.R. § 3.321(b)

The Board must also consider whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The symptoms listed in the rating schedule for mental disorders are representative only and therefore theoretically encompass all symptoms.  In the instant case, the Veteran's symptoms are clearly contemplated by that non-exhaustive list of symptoms as well as any symptoms of like kind.  Additionally, the schedule allows for a total rating if warranted and, as already discussed, the Veteran's symptoms do not result in the level of impairment required for a 100 percent or 70 percent rating.  Thus, it cannot be said that his symptoms or his level of disability are not contemplated by the schedule.  The second Thun prong is not reached in this case.  Referral for extraschedular consideration is not warranted.  

      3.  TDIU

Schedular TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  
When these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU. 38 C.F.R. § 4.16(b) (2013). 

Here, the evidence is against a finding that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation.  The vocational rehabilitation folder shows that he has limited his search of employment to work as a physician.  His reports during the course of examinations and treatment focus solely on his efforts to obtain employment as a physician.  Even though the Veteran has, perhaps, not been overly successful in this endeavor, the test for whether service-connected disabilities render one unemployable is not whether the person can pursue an earlier profession, but rather the person can secure and follow a substantially gainful occupation.  The evidence shows that the criterion is not met in this case.  

The most probative evidence on the employability issue is the November 2012 opinion.  The language of the opinion that the Veteran has "some limitations" in his ability to maintain appropriate social interaction which affects his occupational task completion ability is language consistent with the other evidence of record.  Significantly, the examiner concluded, however, that the Veteran's service-connected disability "does not preclude [him the] ability to obtain and maintain some gainful employment."  

Here, the Board emphasizes that, as the Veteran is a medical professional, the Board considers his reports both in the context of lay (non-expert) evidence and as medical (expert) evidence.  The Veteran's assertion that his service-connected disability makes him unemployable is not supported by as compelling rationale as that of the November 2012 opinion.  Here, the Veteran has reported that he has searched for work nationwide and, although he may have some limitations in social interaction, the evidence does not show that those limitations are so great as to preclude securing and following a substantially gainful occupation.  His own description of his symptoms taken together with the treatment notes and examination reports show that the symptoms are not so severe as to preclude securing and following a substantially gainful occupation.  Thus, the treatment records and examination findings are more in line with the November 2012 opinion than the Veteran's opinion.  The preponderance of evidence is against assigning a TDIU for any period on appeal.  His appeal in this regard must therefore be denied.  

      C.  Conclusion

A 50 percent schedular rating, but no higher, is warranted for the entire appeal period, referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted, and referral for extraschedular consideration for TDIU under 38 C.F.R. § 4.16(b) is not warranted. To the extent of the 50 percent rating for the period from December 13, 2007 to March 9, 2011, the appeal is granted. The appeal is otherwise denied. There is no reasonable doubt to be resolved as to that portion of the appeal denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

ORDER

Entitlement to 50 percent rating for a major depressive disorder with Asperger's syndrome, for the period from December 13, 2007 to March 9, 2011, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an initial increased rating greater than 50 percent for a major depressive disorder with Asperger's syndrome for the entire appeal period is denied.  

Entitlement to TDIU is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


